DUNAGAN, Chief Justice.
The above styled case is a companion case to Federal Deposit Insurance Corporation, Appellant v. Peoples National Bank of Tyler et al., Appellees, Cause No. 229, Tex.Civ.App., 407 S.W.2d 512, which is also appealed from the Seventh Judicial District Court of Smith County, Texas.
It is agreed by all parties that the legal questions raised on the appeal of each of these cases are the same, and the disposition made of Cause No. 229 by this Court controls the disposition to be made of the appeal in Cause No. 228.
The opinion and judgment in Cause No. 229 affirming the judgment of the trial •court will therefore be followed in Cause No. 228, and the judgment in that case accordingly affirmed.